Citation Nr: 0414881	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  99-13 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left ear hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from June 1968 to February 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This issue has previously come before the Board.  In January 
2001, the Board remanded the issue to the agency of original 
jurisdiction (AOJ) for further development.  In July 2003, 
the issue was deferred.  

The Board notes that in correspondence received from the 
appellant's representative, dated in February 2003, the issue 
of entitlement to service connection for tinnitus was raised.  
This issue is referred to the AOJ.  

The Board notes that this appeal is remanded to the AOJ via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.  


REMAND

In June 2003, additional evidence was received at the Board.  
The AOJ has not considered the additional evidence.

The AOJ has not issued a sufficient VCAA letter in regard to 
the issue on appeal.  See VAOPGCPREC 8-2003.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should review the additional 
evidence submitted.  If the benefit 
sought on appeal remains denied, a 
supplemental statement of the case 
should be issued.

2.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued.  

3.  The appellant is advised that if he 
has, or is able to obtain, evidence 
relevant to the claim, he must submit 
the evidence.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

